DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7, 8, 13-16, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: While the prior art discloses a motive power transmission device for a vehicle, comprising: a transmission that outputs motive power input from a drive source while performing gear-shifting for the motive power; and a drive shaft that is coupled with the transmission and transmits the motive power from the drive source, which is output from the transmission, to a drive wheel, wherein the transmission has a transmission mechanism unit that is arranged in a transmission casing such that an axis line thereof extends in a vehicle front-rear direction and that performs gear-shifting for the motive power from the drive source, the drive shaft extends in a vehicle width direction on a central side of the transmission mechanism unit in the vehicle front-rear direction and is provided such that the drive shaft passes through the transmission casing, the prior art does not disclose or render obvious the transmission mechanism unit includes an input shaft and an output shaft that are arranged on the same axis line, a counter shaft that is arranged in parallel with the input shaft and the output shaft, and a transmission gear unit that has a plurality of gear trains, each of which is formed with a first gear provided to the input shaft or the output shaft and a second gear provided to the counter shaft and meshing with the first gear, and the drive shaft extends in the vehicle width direction in a position, in the vehicle front-rear direction, corresponding to a predetermined gear train of which the first gear and the second gear have small dimensions in an up-down direction among the plurality of gear trains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEREK D KNIGHT/Primary Examiner, Art Unit 3659